Case 1:19-cv-00122-DDD-MLH Document 46 Filed 06/23/20 Page 1 of 3 PagelD #: 510

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
BRUCE COMMITTE CASE NO. 1:19-CV-00122
VERSUS | JUDGE DRELL
VICKIE GENTRY MAGISTRATE JUDGE HORNSBY
JUDGMENT

For the reasons contained in the Report and Recommendation of the Magistrate Judge
previously filed herein (Doc. 39), and after a de novo review of the record including the Objection
filed by Bruce Committe (“Committe”) (Doc. 43), having determined that the findings and
recommendation are correct under the applicable law, we adopt the recommendations of the
Magistrate Judge. In so ruling, we find the issue of qualified immunity need not be further
discussed as Committe fails to assert any meritorious claims against Vickie Gentry (“Gentry’’) for
violating his academic freedom, due process rights, and/or privileges and immunities.

While there is a sometimes recognized right to academic freedom, it does not apply to
Committe under the facts as alleged. Committe’s employment was as an untenured, assistant
professor and an at-will employee of the School of Business in the College of Business and
Technology at Northwestern State University, a State school. His speech at issue, the self-
published textbook and syllabus, is clearly made in his role as a State employee. The state, as an
employer, possesses greater authority to restrict the speech of its employees than it has as a
sovereign to restrict the speech of the citizenry as a whole. Waters v. Churchill, 511 U.S. 661, 675
(1994); Connick v. Myers, 461 U.S. 138, 143 (1983). “[T]o the extent the Constitution recognizes

any right of ‘academic freedom’ above and beyond the First Amendment rights to which every

 
Case 1:19-cv-00122-DDD-MLH Document 46 Filed 06/23/20 Page 2 of 3 PagelID #: 511

citizen is entitled, the right in[ures] to the university, not the individual professors.” Urofsky v.
Gilmore, 216 F.3d 401, 409 (4 Cir.2000). As the speech at issue was that of a state employee,
not a private citizen, Committe fails to state a claim for violation of academic freedom in violation
of the First Amendment.

Committee also fails to establish that he was deprived any due process rights. He does not
allege and cannot show he has a property interest in his employment contract as he was an at-will
employee. Also, he was not fired or terminated at the time he filed the instant lawsuit. He had
only been removed from teaching classes. Further, he has not shown a violation of any substantive
due process liberty interest as there are no allegations, much less any evidence, that Gentry publicly
announced Committe would not be reappointed nor did she make any statements which would
impugn his name, reputation, honor, or integrity. “The requirements of procedural due process
apply only to the deprivation of interests encompassed by the Fourteenth Amendment’s protection
of liberty and property.” Bd of Regents of State Colleges v. Roth, 408 U.S.564, 560 (1972). As
no such deprivations exist here, neither does a claim upon which relief can be granted.

Finally, Committee further fails to establish a violation of any privileges or immunities
under either Article IV of the Constitution or the Fourteenth Amendment. The privileges and
Immunities Clause of the Constitution establishes a norm of comity that is to prevail among states
with respect to their treatment of each other’s residents. Hicklin v. Orbeck, 437 U.S. 518, 523
(1978) (Citations omitted). As Committe fails to assert any covered State action, there is no viable
claim for violation of the Privileges and Immunities Clause.

IT IS ORDERED that Dr. Gentry’s motion to dismiss (Doc. 35) is GRANTED and

 
Case 1:19-cv-00122-DDD-MLH Document 46 Filed 06/23/20 Page 3 of 3 PagelID #: 512

Committe’s complaint is DISMIS SED WITH PREJUDICE.

I
THUS DONE AND SIGNED this 22 day of June 2020, at Alexandria, Louisiana.

DEE D. DRELL, JUDGE _
UNITED STATES DISTRICT COURT

 
